                     Case 21-50221-KBO              Doc 16       Filed 08/27/21        Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                      )   Bankruptcy Case No.: 19−12153−KBO
Bayou Steel BD Holdings, L.L.C.                             )   Bankruptcy Chapter: 7
     Debtor                                                 )
__________________________________________                  )
George L. Miller                                            )
                                                            )
      Plaintiff                                             )   Adv. Proc. No.: 21−50221−KBO
      vs.                                                   )
R&R Express, Inc.                                           )
      Defendant                                             )

                     ORDER ASSIGNING ADVERSARY PROCEEDING TO MEDIATION
                                  AND APPOINTING MEDIATOR

       Pursuant to this Court's Local Rule 9019−5, George L. Miller , Plaintiff(s) and the above named Defendant(s)
(collectively, the "Parties"), are directed to mediation to attempt to resolve disputes by and between the Parties
relative to the above−captioned adversary proceeding. Upon the foregoing, it is hereby
       ORDERED that this matter is scheduled for TBD ; and it is further
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court, or as indicated in the Stipulation to
Appoint a Mediator; and it is further
       ORDERED that:
           (a) If the parties have stipulated to entry of this order, Ian Connor Bifferato , who has been selected by the
parties is appointed the mediator in this adversary proceeding; or,
           (b) If the parties have not stipulated to entry of this order, the court appoints Ian Connor Bifferato , who is a
mediator from the Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the
mediator in this adversary proceeding; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware; and it is further
       ORDERED that all deadlines as defined in the Order Assigning Adversary Proceeding to Mediation entered
08/24/2021 shall apply.


Date: 8/25/21
                                                                                        Karen B. Owens
                                                                                        Bankruptcy Judge
(VAN−447)
                                 Case 21-50221-KBO                      Doc 16          Filed 08/27/21              Page 2 of 3
                                                                United States Bankruptcy Court
                                                                     District of Delaware
Miller,
     Plaintiff                                                                                                           Adv. Proc. No. 21-50221-KBO
R&R Express, Inc.,
     Defendant
                                                      CERTIFICATE OF NOTICE
District/off: 0311-1                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 25, 2021                                                 Form ID: van447                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 27, 2021:
Recip ID                  Recipient Name and Address
md                      + Ian Connor Bifferato, The Bifferato Firm, 1007 N. Orange Street, 4th Floor, Wilmington, DE 19801-1242

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 27, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 25, 2021 at the address(es) listed
below:
Name                                Email Address
Andrew W. Caine
                                    on behalf of Plaintiff George L. Miller acaine@pszyjw.com

Bradford J. Sandler
                                    on behalf of Plaintiff George L. Miller bsandler@pszjlaw.com

Curtis A Hehn
                                    on behalf of Defendant R&R Express Inc. curtishehn@comcast.net

George L. Miller
                                    gmiller@mctllp.com lcromley@mctllp.com;msilveira@mctllp.com;de22@ecfcbis.com

Ian Connor Bifferato
                                    on behalf of Mediator Ian Connor Bifferato cbifferato@tbf.legal mstewart@tbf.legal;yshenton@tbf.legal

Peter J Keane
                          Case 21-50221-KBO                 Doc 16          Filed 08/27/21   Page 3 of 3
District/off: 0311-1                                        User: admin                                     Page 2 of 2
Date Rcvd: Aug 25, 2021                                     Form ID: van447                                Total Noticed: 1
                           on behalf of Plaintiff George L. Miller pkeane@pszjlaw.com


TOTAL: 6
